[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE APPLICATION FOR DISCHARGE OF MECHANICS LIEN
Plaintiff applies to discharge a mechanics lien filed by defendants.
Facts
On or about November 29, 1995 defendants filed a mechanics lien for $25,000 against the defendants for work done under two contracts on 6-8 Pliny Street, 10-12 Pliny Street and 30-32 Pliny Street in Hartford, Connecticut.
The first contract is for roofing and vinyl siding on all three properties. The contract price is $22,000 and plaintiffs have paid $15,000. The defendant did not complete the work and the work it did do was not done in a good and workmanlike manner. That work plus the materials it had to leave on plaintiff's properties is worth $6284.50.
The second contract is for the rehabilitation of 30-32 Pliny Street. The contract price is $32,000 and plaintiffs have paid $21,000. The defendant did not complete the work and the work it did do was not done in a good and workmanlike manner. That work plus the materials it had to leave on plaintiffs' properties is worth $12,252.50.
Thus defendant is entitled to pay of $18,537 on the two contracts but has already received $36,000 and therefore has been overpaid in the amount of $17,463.
The mechanics lien is discharged.
N. O'Neill, J.